DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments filed August 17, 2022 have been entered into the file. Currently claims 1-35 and 41-46 are cancelled, resulting in claims 36-40 and 47-55 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-40 and 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (EP 0518690)1 in view of Standaert (US 2010/0233927)1.
With respect to claims 36, 38, 47, and 52,  Matsuda teaches a needle punched carpet (non-tufted carpet), particularly an exhibition carpet, which needs no primary backing cloth, laminating materials, or latexes and is light-weight economical, and easily recycled after use and not accompanied with any deterioration in the physical properties of the carpets (page 2, lines 5-12 and 37-39). Matsuda has found that when mixed fibers of polypropylene staple fibers (second material) with polypropylene hotmelt-adhesive conjugated staple fibers (first polyolefin material and second material) are needle-punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting component (first polyolefin material) of the conjugated staple fibers (at least partially bonded), the above objective can be achieved (page 2, lines 40-45). In the conjugated staple fibers, the second component is a copolymer or terpolymer composed mainly of polypropylene (first polyolefin material) having a melting point lower by 20℃ or more than the melting point of the first component (second material) made of polypropylene (page 3, lines 22-26). Since Matsuda only teaches the use of staple fibers, the needle punched carpet (non-tufted carpet) is made of 100% staple fibers. Matsuda does not teach the presence of tufts, therefore the carpet of Matsuda is considered a non-tufted carpet.
The conjugated staple fibers comprising the first component (second material) and the second component (first polyolefin material) are present in the mixed fiber nonwoven in an amount of 25 to 90% by weight, preferably 30 to 80% by weight, more preferably 40 to 70% by weight (page 2, lines 46-53; page 3, line 56 – page 4, line 2). The conjugation ratio of the conjugated staple fiber is 50/50 in all the Examples (page 5, line 30 and 49; page 6, line 10, 29, and 48). This results in an amount of 12.5 to 45% by weight, preferably 15 to 40% by weight, more preferably 20 to 35% by weight of the second component (first polyolefin material) in the nonwoven. The melting point of the copolymer or terpolymer (first polyolefin material) used as the sheath of the conjugate staple fibers in the Examples is 130oC (page 5, lines 30-31 and 49-50; page 6, lines 10-11, 29-30) and 139oC (page 6, lines 48-49).
Matsuda further teaches the conjugated staple fibers may be sheath-and-core fibers (page 3, lines 22-27; page 5, lines 30 and 49; page 6, lines 10, 29, and 48). When the conjugated fiber is in the sheath-and-core form, the second component (first polyolefin component) is used as the sheath (page 3, lines 33-34).
Matsuda is silent as to the polypropylene copolymer and/or terpolymer (first polyolefin material) being produced with at least one catalyst being a metallocene catalyst.
Standaert teaches as-spun fibers and filaments comprising a nucleated metallocene polypropylene (paragraph [0001]). Said fibers and filaments are characterized by improved mechanical properties (paragraph [0001]). The invention also relates to nonwovens comprising such fibers and filaments and to a process for making such fibers and filaments (paragraph [0001]). The fibers and filaments may be multicomponent fibers and are preferably bicomponent fibers or filaments (paragraph [0029]). The metallocene polypropylene is preferably comprised in a component that partially forms the surface of the multi-component fibers and filaments (paragraph [0075]). The polypropylene used is a metallocene polypropylene and may optionally be polymerized with a comonomer (paragraphs [0032]-[0033]).
Since both Matsuda and Standaert teach bicomponent fibers used in nonwovens with a polypropylene copolymer as the outer component of the fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polypropylene copolymer (first polyolefin material) of Matsuda to be a metallocene polypropylene copolymer in order to provide a fiber with improved mechanical properties.

With respect to claim 37, Matsuda in view of Standaert teaches all the limitations of claim 36 above. The limitation “obtainable by first producing the non-woven structure, wherein the at least partial bonding is by passing the entangled non-woven structure through an oven, the temperature profile of the oven being chosen in such a way that fibers keep their integrity after bonding or keep their form except at bonding points between fibers” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113. 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Matsuda in view of Standaert discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene copolymer or terpolymer is heat treated to adhere and fix contact points of the fibers by the lower melting component (first polyolefin material) of the conjugated staple fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene copolymer or terpolymer melts to form the bonds due to the difference in melting point (Matsuda; page 3, lines 27-30).

With respect to claim 39, Matsuda in view of Standaert teaches all the limitations of claim 36 above. Matsuda further teaches the needle punched carpet (non-tufted carpet) is easily recycled after use (page 2, lines 5-7).

With respect to claim 40, Matsuda in view of Standaert teaches all the limitations of claim 36 above. Matsuda further teaches that in order to impart a desired tensile strength to the carpet (non-tufted carpet), the basis weight of the carpet (non-tufted carpet) is 300 g/cm2 or more (page 4, lines 17-18).
It is noted that 300 g/cm2 converts to 3,000,000 g/m2. This is a very large basis weight and it is the position of the Examiner that the units g/cm2 is a typo, and Matsuda teaches a basis weight of more than 300 g/m2. This position is supported by the Examples which have a basis weight of 440 g/m2 (page 5, line 34 and 53; page 5, line 14, 33, and 52).
The weight of the non-woven fabric range of Matsuda substantially overlaps the claimed range in the instant claim 40. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Matsuda, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 48, Matsuda in view of Standaert teaches all the limitations of claim 36 above. Matsuda further teaches the needle punched carpet (non-tufted carpet) is obtained by needle-punching mixed fibers of hot-melt adhesive, conjugated staple fibers (first staple fibers made of the first material) comprising a first component of polypropylene and a second component of a copolymer and/or terpolymer of olefins composed mainly of polypropylene (first polyolefin component) with polypropylene (second material) staple fibers (second staple fibers made of the second material) (page 2, lines 46-53).
It is noted that in Matsuda polypropylene is used both for the staple fibers used in the mix and as the high melting point material in the conjugate staple fibers (page 2, lines 46-53). Therefore it is expected that the melting point difference between the copolymer and/or terpolymer of olefins composed of mainly polypropylene (first olefin component) and the polypropylene (second material) staple fibers (second staple fibers of the second material) is the same as that which is discussed on page 3, lines 22-30 with respect to the conjugate fiber (first staple fiber made of the first material).

With respect to claim 49, Matsuda in view of Standaert teaches all the limitations of claim 48 above. Matsuda further teaches the conjugated staple fibers (first fibers) are present in the mixed fiber nonwoven in an amount of 25 to 90% by weight (page 2, lines 46-53; page 3, line 56 – page 4, line 2).
The weight range of the conjugate staple fiber (first fibers) of Matsuda substantially overlaps the claimed range in the instant claim 49. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Matsuda, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 50, Matsuda in view of Standaert teaches all the limitations of claim 36 above. Matsuda further teaches the conjugated staple fibers used in the invention are hotmelt-adhesive staple fibers with a first component of polypropylene (second material) and a second component of copolymer and/or terpolymer of olefins composed mainly of polypropylene (first polyolefin material) in a side-by-side or sheath-and-core fiber (bicomponent fibers) (page 3, lines 22-26).

With respect to claim 51, Matsuda in view of Standaert teaches all the limitations of claim 50 above. Matsuda further teaches the conjugated staple fibers may be sheath-and-core fibers (page 3, lines 22-27; page 5, lines 30 and 49; page 6, lines 10, 29, and 48). When the conjugated fiber is in the sheath-and-core form, the second component (first polyolefin component) is used as the sheath (page 3, lines 33-34).

With respect to claim 53, Matsuda in view of Standaert teaches all the limitations of claim 36 above. Matsuda in view of Standaert teaches the claimed invention above but does not expressly teach a normalized stiffness higher than 150 N/%. It is reasonable to presume that the normalized stiffness is inherent to Matsuda in view of Standaert. Support for said presumption is found in that Matsuda in view of Standaert teaches similar structure as the instant invention, as described in claim 36 above, and therefore are expected to have the same properties of the claimed invention.
Page 11 of the instant specification discusses how loose fibers reduce stiffness, and that prior to bonding non-woven materials having loose fibers can be structured, and then bonded thermally. Page 17 of the instant specification further discusses that bonding fibers such that the form bonds but do not completely melt away to keep the integrity of the fiber gives a non-woven with a higher modulus/stiffness.
Similarly, Matsuda in view of Standaert discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene copolymer and/or terpolymer is heat treated to melt and bond the fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene copolymer and/or terpolymer melts to form the bonds.
In addition to the structure disclosed in claim 36, Matsuda in view of Standaert also teaches the high melting polymer (second material) comprises high melt polypropylene and the conjugate fiber comprising a low melting polymer (first polyolefin material) comprises a metallocene polypropylene (see combination presented in rejection of claim 36 above) (claims 38 and 47); the carpet (non-tufted carpet) is easily recyclable after use (Matsuda; page 2, lines 5-7) (claim 39); the non-woven has a basis weight of more than 300 g/m2 (Matsuda; page 4, lines 17-20) (claim 40); the second fabric is composed of fibers that are a blend of high melting polymer (second material) fibers and low melting polymer (first polyolefin material) fibers (Matsuda; page 2, lines 46-53) (claim 48); the conjugated staple fibers (first fibers) are present in the mixed fiber nonwoven in an amount of 25 to 90% by weight (Matsuda; page 2, lines 46-53; page 3, line 56 – page 4, line 2) (claim 49); and the conjugated staple fibers used in Matsuda are hotmelt-adhesive staple fibers with a first component of polypropylene (second material) and a second component of copolymer and/or terpolymer or olefins composed mainly of polypropylene (first polyolefin material) in a side-by-side or sheath-and-core fiber (bicomponent fibers) (Matsuda; page 3, lines 22-26) where when the conjugate fiber is in the sheath-and-core form, the second component (first polyolefin component) is used as the sheath (Matsuda; page 3, lines 33-34) (claims 50-51).
Since Matsuda in view of Standaert teaches the structure of the claimed invention as well as heating low melting point polypropylene fibers to form a bonded non-woven, the invention of Matsuda in view of Standaert is expected to have the same properties of the claimed invention.
It is additionally noted that Matsuda teaches that a nonwoven comprising mixed fibers of polypropylene fibers and hotmelt-adhesive conjugated staple fibers are needle punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting point component and a carpet using this non-woven will not be accompanied by a deterioration in physical properties (Matsuda; page 1, lines 37-45). The instant specification also discloses that an advantage of the non-woven structure is that is keeps or improves mechanical properties (instant specification; page 5). Since Matsuda in view of Standaert teach the structure required to maintain the physical properties of the carpet, and the instant specification discloses that the claimed non-woven also maintains the stiffness and modulus of the carpet, it is reasonable to presume that the combination of Matsuda in view of Standaert teaches the claimed normalized stiffness.

Claims 40 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (EP 0518690)2 in view of Standaert (US 2010/0233927)1 as applied to claim 36 above, and further in view of Reisdorf (US 2003/0015282)1.
With respect to claims 40 and 55, Matsuda in view of Standaert teaches all the limitations of claim 36 above. As discussed earlier in the rejection, Matsuda further teaches that in order to impart a desired tensile strength to the carpet (non-tufted carpet), the basis weight of the carpet (non-tufted carpet) is 300 g/cm2 or more (page 4, lines 17-18), however it is unclear whether the units of g/cm2 is a typo. The carpet of Matsuda is lightweight (page 2, lines 5-7).
Therefore, Matsuda in view of Standaert is silent as to the nonwoven structure having a weight of 100-350 grams per square meter, specifically 150-275 grams per square meter.
Reisdorf teaches a lightweight nonwoven floor covering having improved abrasion resistance, no edge fraying, and improved wear resistance (paragraph [0003]).The nonwoven fabric is a point-bonded fabric (paragraph [0016]). The point-bonded upper fabric layer is preferably made from bicomponent sheath-core synthetic fibers (paragraph [0040]). Preferably the upper layer fabric has an area weight of from 60 to 300 grams/meter2, more preferably 80 to 200 grams/meter2, more preferably 150 to 180 grams/meter2 (paragraph [0038]).
Since both Matsuda in view of Standaert and Reisdorf teach lightweight nonwoven carpets comprising bicomponent synthetic fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle punched nonwoven carpet (non-tufted carpet) of Matsuda in view of Standaert to have a basis weight of from 150-180 g/m2, because it is a known basis weight in the art for nonwoven staple fiber carpets, and the predictable result of a lightweight carpet is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (EP 0518690)3 in view of Standaert (US 2010/0233927)1 as applied to claim 36 above, and further in view of Reisdorf (US 2003/0015282)1. Supporting evidence provided by Moody (“Tufted Carpet – Textile Fibers, Dyes, Finishes, and Processes”)1.
With respect to claim 54, Matsuda in view of Standaert teaches all the limitations of claim 36 above.
Matsuda in view of Standaert is silent as to the presence of a backing layer.
Reisdorf teaches a lightweight nonwoven floor covering having improved abrasion resistance, no edge fraying, and improved wear resistance (paragraph [0003]).The nonwoven fabric is a point-bonded fabric (paragraph [0016]). The point-bonded upper fabric layer is preferably made from bicomponent sheath-core synthetic fibers (paragraph [0040]). The floor covering may comprise at least one backing material affixed to the underside of the fabric layer (paragraph [0025]). The backing layer(s) may be selected from a cushioning layer, a stabilizing layer, a fleece underlayer, or a combination of two or more of these (paragraph [0025]). The stabilizing layer promotes better adhesion between the fabric layer and the cushioning layer and provides resistance against punctures to the fabric and reduces the degree of indentation from furniture legs and the like (paragraph [0032]). The fleece underlayer facilitates installation of a floor covering by VELCRO® attachment (paragraph [0033]).
Since both Matsuda in view of Standaert and Reisdorf teach lightweight nonwoven carpets comprising bicomponent synthetic fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle punched nonwoven carpet (non-tufted carpet) of Matsuda in view of Standaert to include a backing layer such as a cushioning layer in order to provide cushioning, a stabilizing layer to promote better adhesion between the nonwoven layer and the cushioning layer and to provide resistance against punctures to the fabric and reduce the degree of indentation from furniture legs and the like, and/or a fleece underlayer to facilitate installation of a floor covering by VELCRO® attachment.
It is noted that Matsuda specifies that the carpet (non-tufted carpet) does not need a primary backing cloth (page 2, lines 5-7). It is known in the art that a primary backing in a carpet is a material into which tufts of yarn are inserted to create a pile (Moody; 6.1.1 Primary Backings). Secondary backings, on the other hand, is any material laminated to the back of a carpet (Moody; 6.1.4 Secondary Backing). The application of the secondary backing improves the dimensional stability of the carpet, improves resiliency, creates cushioning, improves the life of the carpet, and reduces edge fraying (Moody; 6.1.4 Secondary Backing). The ordinary artisan would recognize that the backings taught by Reisdorf are secondary backings for carpets, and therefore their addition is not outside the scope of Matsuda.
Claim 53 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (EP 0518690)4 in view of Standaert (US 2010/0233927)1 as applied to claim 36 above, and further in view of Pourdeyhimi (US 2006/0223405)1,5
With respect to claim 53, Matsuda in view of Standaert teaches all the limitations of claim 36 above.
Matsuda in view of Standaert is silent as to the non-woven fabric having a normalized stiffness higher than 150 N/%.
Pourdeyhimi teaches a nonwoven fabric comprising bicomponent fibers which include an external fiber component and an internal fiber component (paragraph [0021]). The external fiber enwraps said internal fiber and has a lower melting point than the internal fiber component (paragraph [0021]). The bicomponent fibers are positioned  onto a web and thermally bonded to produce a nonwoven fabric (paragraph [0021]). Pourdeyhimi further teaches that it is generally observed that the strength of the structure improves with bonding temperature, reaches a maximum, and then declines rapidly because of over-bonding and premature failure of the fibers at the fiber-bond interface (paragraph [0008]). The structure stiffness, i.e. tensile modulus, bending rigidity, and shear modulus, increases with bonding temperature (paragraph [0008]).
Since both Matsuda in view of Standaert and Pourdeyhimi teach nonwoven fabrics comprising bicomponent fibers used to bond the nonwoven fabrics, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize normalized stiffness by way of the bonding temperature of the nonwoven fabric to include the claimed range. One would have been motivated to provide a bonding temperature that provides the desired stiffness properties (i.e., tensile modulus, bending rigidity, and shear modulus) for use as a carpet without deteriorating the strength of the fabric through premature failure of the fibers at the fiber-bond interface with too high of a bonding temperature. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed on August 17, 2022 have been fully considered and are not persuasive.
On page 3 of the response Applicant submits Matsuda dissuades the skill person from straying from its Ziegler-Natta catalysts because Matsuda fails to explicitly state the catalytic process may be replaced by another one, and immediately following the mention of Ziegler-Natta catalysts Matsuda warns that the ethylene content of the component has a large influence on the melting point.
The Examiner respectfully disagrees. The section cited by Applicant explicitly states that the ethylene content has a large influence on the melting point, not the catalyst. Matsuda is silent as to the Ziegler-Natta catalyst affecting the melting point. Matsuda also does not teach that the use of a Ziegler-Natta catalyst is critical or required in general for the invention as a whole, let alone specifically to achieve the necessary melting point of the polymer. Therefore the teachings of Matsuda do not dissuade the ordinary artisan from utilizing a different catalyst as suggested by Applicant.

On pages 3-4 of the response Applicant submits that the metallocene-based material of Standaert is only roughly 10oC lower than that of Matsuda’s first component, and thus the combination would render the invention of Matsuda unsatisfactory for its intended purpose because the critical feature of a temperature difference of 20oC between the polymers would not be obtained.
The Examiner respectfully disagrees. The singular melting point in Table 1 is for a specific example that does not represent the broader disclosure of Standaert. Particularly, it is noted that the examples use polypropylene (Standaert; paragraph [0088]), whereas Matsuda and the suggested modification use a polypropylene copolymer. As identified by Applicant above, Matsuda teaches that the ethylene content has a large influence on the melting point (Matsuda; page 3, line 12). Therefore the ordinary artisan would not expect the melting point of a pure metallocene-PP polymer to be equivalent to a metallocene-PP copolymer. It is noted that Standaert teaches that the metallocene polypropylene may optionally be polymerized with a comonomer (Standaert; paragraphs [0033]-[0032]). Therefore there is no evidence in Standaert that the melting point of the metallocene polypropylene copolymer would not meet the requirements of Matsuda as suggested.
Additionally, it is known in the art that in general metallocene polypropylenes show a lower melting point than Ziegler-Natta ones (Shamiri; page 5079). This trend is exemplified in Standaert in Table 1 where the Ziegler-Natta polypropylene has a higher melting point than any of the metallocene polypropylenes. Therefore, when making the combination the ordinary artisan would expect the melting point of the metallocene polypropylene copolymer to be less than the melting point of the Ziegler-Natta polypropylene copolymer, thus continuing to fulfill Matusda’s temperature difference requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented
        5 Cited in IDS